DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.



Status of Claims

Claim 1 had been cancelled previously.
Claims 2-21 are pending.

Response to Arguments

Applicant’s arguments in the Remarks filed on 04/25/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan et al (US 7725919) in view of Harrison et al (US 2014/0331266).
Regarding claim 2, Thiagarajan discloses a method, comprising:
sending, by a content output device, a request for a first portion of content (Col 8 lines 1-20 and lines 59-67 for while a viewer is watching a content of broadcast channel 5 and currently rendered content segment 412(1) is stored in content buffer 314 of Figure 4, the viewer initiates a record input of the currently rendered content segment 412(1) as “a first portion of content”); and
receiving, based on the request for the first portion of the content, the first portion of the content and a second portion of the content, wherein the second portion of the content occurs before the first portion of the content (Col 8 line 62 through Col 9 line 2, and Col 9 line 25 through Col 10 line 7 for based on the request of record input, recorded content 426 (Figure 4) is generated by receiving the currently rendered content segment 412(1) and other content segments 404(1), 408(1) (as “second portion of the content”) from content buffer 314 to be added to the recorded content 426 in order of segments 404(2), 408(2), 412(2) as a single recording of the content, wherein the second portions 404(2) and 408(2) occurs before the currently rendered content segment 412(2)).
Thiagarajan is silent about receiving, based on a quantity of user devices accessing the content satisfying a threshold, the portions of the content.
Harrison discloses sending a request for a first segment of video content and receiving, based on the request for the first segment of the content and based on a quantity of user devices accessing the content satisfying a threshold, the first segment of the content and a second segment of the content (¶ [0052]-[0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Thiagarajan system with the teaching of Harrison, so to enhance system with capability of receiving in advance some other segments of determined popular content to enhance system with capability of receiving and caching popular content in order to reduce the amount of sending requests and to avoid network load and network congestion.

Regarding claim 3, Thiagarajan in view of Harrison discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein receiving the first portion of the content and the second portion of the content comprises receiving the first portion of the content and the second portion of the content as a single recording (taught by Thiagarajan; Figure 4 and Col 8 line 59 through Col 9 line 2).

Regarding claim 4, Thiagarajan in view of Harrison discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the first portion of the content comprises one or more first segments of the content and the second portion of the content comprises one or more second segments of the content (Thiagarajan’s Figure 4).

Regarding claim 5, Thiagarajan in view of Harrison discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the request comprises a request to record the first portion of the content (taught by Thiagarajan; Col 8 lines 59-67).

Regarding claim 6, Thiagarajan in view of Harrison discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein receiving the first portion of the content and the second portion of the content comprises receiving the second portion of the content from a temporary storage buffer (taught by Thiagarajan; Figure 4 and Col 8 line 62 through Col 9 line 2 and Col 9 line 63 through Col 10 line 7).

Regarding claim 7, Thiagarajan in view of Harrison discloses the method as discussed in the rejection of claim 2. The combined system further discloses causing output of the first portion of the content or the second portion of the content (Thiagarajan’s Figures 2-3; Col 4 lines 6-15 and Col 7 lines 2-6).

Regarding claim 8, Thiagarajan in view of Harrison discloses the method as discussed in the rejection of claim 2. The combined system further discloses recording the second portion of the content prior to the request for the first portion of content (taught by Thiagarajan; Col 8 line 62 through Col 9 line 2 and Col 9 line 63 through Col 10 line 7).

Regarding claim 9, Thiagarajan in view of Harrison discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the request causes a counter to increment, wherein the counter indicates the quantity of user devices accessing the content (taught by Ozawa; ¶ [0075], ¶ [0080], ¶ [0131] and ¶ 0170]).

Regarding claim 10, Thiagarajan in view of Harrison discloses the method as discussed in the rejection of claim 2. The combined system further discloses wherein the request causes a network device to determine the quantity of user devices accessing the content (taught by Ozawa; ¶ [0075], ¶ [0080] and ¶ [0131]).

Regarding claim 11, Thiagarajan discloses a method, comprising:
recording a first portion of the content (Col 6 lines 1-5 and Col 8 lines 59-61 for recording one or more broadcast content segments of channel 5 in content buffer 314 in Figure 4);
recording, based on a request to record the content, a second portion of the content (Col 8 line 61-67 for recording based on viewer initiates a record input, currently broadcast content of channel 5 in disk drive 310 in Figure 4); 
associating the first portion of the content with the second portion of the content (Figure 4 for associating content segments 404(2), 408(2) and 412(2) from content buffer 314 with currently broadcast content segment to generate a single recording of the content of channel 5 to be recorded in disk drive 310); and 
causing output of the first portion of the content and the second portion of the content (Figures 2-3; Col 4 lines 6-15 and Col 7 lines 2-6).
Thiagarajan is silent about determining a quantity of user devices accessing content; and recording, based on the quantity of user devices accessing the content satisfying a threshold, a first portion of the content.
Harrison discloses determining a quantity of user devices accessing content; and recording, based on the quantity of user devices accessing the content satisfying a threshold, a first portion of the content (¶ [0052]-[0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Thiagarajan system with the teaching of Harrison, so to enhance system with capability of recording the requested segment and in advance some other segments of determined popular content to enhance system with capability of receiving and caching popular content in order to reduce the amount of sending requests and to avoid network load and network congestion.

Regarding claim 12, all limitations of claim 12 are analyzed and rejected corresponding to claim 3.

Regarding claim 15, all limitations of claim 15 are analyzed and rejected corresponding to claim 6.

Regarding claim 16, Thiagarajan discloses method, comprising:
recording, based on a first request from a first user device, a first portion of content (Col 8 lines 3-10); 
recording, based on a second request from a second user device, a second portion of the content (Col 8 lines 3-20 and lines 59-67); 
associating the recording of the first portion of the content with the recording of the second portion of the content (Figure 4 for associating content segments 404(2), 408(2) and 412(2) from content buffer 314 with currently broadcast content segment to generate a single recording of the content of channel 5 to be recorded in disk drive 310); and
causing output of the first portion of the content and the second portion of the content (Figures 2-3; Col 4 lines 6-15 and Col 7 lines 2-6).
Thiagarajan discloses receiving a second request to record the content and recording a second portion of the content (Col 8 lines 3-20 and lines 59-67), but is silent about receiving from a second user device and based on a quantity of user devices accessing the content satisfying a threshold.
 Harrison discloses recording a second portion of content based on a second request from a second user device and based on a quantity of user devices accessing the content satisfying a threshold (¶ [0052]-[0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Thiagarajan system with the teaching of Harrison, so to enhance system with capability of recording the requested segment and in advance some other segments of determined popular content to enhance system with capability of receiving and caching popular content in order to reduce the amount of sending requests and to avoid network load and network congestion.

Regarding claim 17, all limitations of claim 17 are analyzed and rejected corresponding to claim 3.

Regarding claim 18, all limitations of claim 18 are analyzed and rejected corresponding to claim 9.

Regarding claim 19, all limitations of claim 19 are analyzed and rejected corresponding to claim 6.

Regarding claim 20, Thiagarajan in view of Harrison discloses the method as discussed in the rejection of claim 16. The combined system further discloses wherein recording the first portion of the content is based on a quantity of user devices accessing the content satisfying a threshold (taught by Harrison; ¶ [0054]-[0056]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan et al (US 7725919) in view of Harrison et al (US 2014/0331266) as applied to claim 11 above, and further in view of Bergman et al (US 2014/0149533).
Regarding claim 13, Thiagarajan in view of Harrison discloses the method as discussed in the rejection of claim 11. The combined system further discloses determining that the quantity of user device accessing the content (taught by Harrison; ¶ [0054]-[0056]), but is silent about determining that the quantity of user device accessing the content no longer satisfies the threshold; and terminating, based on the quantity of user device accessing the content no longer satisfies the threshold, the recording of the first portion of the content.
Bergman discloses determining that the quantity of user device accessing the content no longer satisfies the threshold; and terminating, based on the quantity of user device accessing the content no longer satisfies the threshold, the recording of the first portion of the content (¶ [0022]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Thiagarajan in view of Harrison system with the teaching of Bergman, so to reduce the storage resource for only popular content.

Allowable Subject Matter

Claims 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421